Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed on 03/02/21 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/02/21, with respect to objection to claim 1 has been fully considered and are persuasive.  The objection of claim 4 has been withdrawn. Applicant’s arguments, see Remarks, filed 03/02/21, with respect to 112 first paragraph and 112 second paragraph have been fully considered and are persuasive.  The 112 first paragraph and 112 second paragraph of claim 4 has been withdrawn. 
The amendment to the claims has been entered, but the same rejection mailed on 12/02/20 is still valid. Applicant's arguments filed 03/02/21 have been fully considered but they are not persuasive. The applicant argument regarding Machida does not teach dry powder deposited on magnet body and the sintered magnet body is covered with dry powder is not persuasive. Machida teaches depositing (coating) fine particles or vapor on surface of sintered magnetic body [abstract, 0026, 0074]. The applicant argues that the plasma is not corona discharge, and the dry powder is not electrically charged by corona discharge before electrostatically deposition. However plasma in general includes corona discharge as well, and in page 5 of the applicant’s remarks the applicant admitted that in ion plating an (evaporated) rare earth element is charged by corona discharge. Machida also teaches the rare earth element is in form of fine particles or a vapor (see abstract]. Furthermore although Machida is for depositing 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although Komuro teaches coating magnetic particles and not coating sintered magnet, however Nakamura teaches applying coating to a sintered magnet. Plasma spraying of Komuro is charging particles and when the particle hits the surface of the magnet it forms dried coating. 
Regarding rejection for claim 4(new claim 13), Yu teaches washing the magnet before coating or spraying process which make the claim limitation. For claim 5 rejection (claim 14), cleaning process of Sun is done after coating process, and it meets claim limitation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712